[Cite as State v. Pocock, 2014-Ohio-3787.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLINTON COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :      CASE NO. CA2014-03-006

                                                   :           DECISION
  - vs -                                                         9/2/2014
                                                   :

DUSTIN W. POCOCK,                                  :

        Defendant-Appellant.                       :



      CRIMINAL APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                            Case No. 2013-5387



Richard W. Moyer, Clinton County Prosecuting Attorney, 103 West Main Street, Wilmington,
Ohio 45177, for plaintiff-appellee

Foster Law, LLC, Mary T. Foster, 636 Northland Blvd., Suite 100, Cincinnati, Ohio 45240, for
defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Clinton County Court of Common Pleas, and upon a brief filed by appellant's counsel.

        {¶ 2} Counsel for defendant-appellant, Dustin W. Pocock, has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1)
                                                                       Clinton CA2014-03-006

indicates that a careful review of the record from the proceedings below fails to disclose any

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists potential errors "that might arguably support the appeal,"

Anders at 744, 87 S. Ct. at 1400; (3) requests that this court review the record independently

to determine whether the proceedings are free from prejudicial error and without infringement

of appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Although the brief filed by appellant's counsel does not specifically suggest

potential errors that may have been committed at the trial level, counsel does "note that there

were no motions filed on the defendant-appellant's behalf. There were no motions made by

the defendant-appellant or counsel on his behalf to withdraw his guilty plea at anytime, the

Court did not impose the maximum sentence in this case and the Court appeared to have

complied with Crim.R. 11 in accepting appellant's plea."          The court will construe this

statement as suggesting potential errors involving (1) the lack of pretrial motions filed on

appellant's behalf; (2) the appropriateness of appellant's sentence; and (3) compliance with

Crim.R. 11.

       {¶ 4} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       S. POWELL, P.J., PIPER and M. POWELL, JJ., concur.